Title: To Thomas Jefferson from John Trumbull, 15 February 1787
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London Febry. 15th. 1787.

I recev’d your Letter of Inquiries about the Relations of Mrs. Trist some weeks ago. I found that Mr. Rt. Trist of Arundel St. Strand was living, but not being in Town, I thought it better to wait his return than to make my application to any others of the Family. I have at last seen him this morning. He informs me that the legacy is left as you mention and not only so, but that the son of Mrs. N. Trist is next heir to the Uncles who have no male Children, and possess £3000, a year. Mr. Trist expresses a doubt whether the Child be living, because the Family, particularly Mrs. Champernone and himself have repeatedly written to Mrs. Trist this information and as often requested her either to send the Child  over to them, or to come herself with him, that He might be educated among the Family: to which letters she has not, as He says return’d any explicit Answer, tho She sometimes has written to them.
Further, He has inquir’d of several people from America about the child, some of whom have inform’d him that he is dead, in which case the Legacy and Estates remain in the Branches of the Family here: in short He seem’d dissatisfied, that any enquiry such as I made, should come from Mrs. Trist, when she was already inform’d the same from him, that she had returnd no answer to the request of the Family to send or bring her Son to them, and in short had for some time been silent as to him.
As this Idea of the Childs death seems to prevail in the Family, and as Mrs. Champernone has appeared so friendly, would it not be adviseable for you to write to her, especially as She has a considerable Fortune £1000 a year in her own Gift. I should indeed think it wise in Mrs. T. if she has such invitations to come over with her Son. The Gentleman whom I have seen assures me she will be receivd with great affection by all the Family.
I shall send you the clause of the will and Names of the Executors as soon as I can procure them: and shall be happy if I can be of any use on this or any other occasion to you or your friends.
Mrs. Cosway who will write you in a few days, and on whose Table I write this, charges me to assure you of her Esteem and to present in her name every good wish.—To her’s permit me to [add] mine and to assure you that I am most sincerely & gratefully Your servant & friend,

Jno. Trumbull

